Exhibit 99.1 MAST THERAPEUTICS ANNOUNCES POSSIBLE ADJOURNMENT OF SPECIAL STOCKHOLDERS MEETING TO SOLICIT ADDITIONAL VOTES FOR MERGER WITH SAVARA Over 95% of Votes Cast to Date are in Favor of the Merger, but More Votes Are Necessary to Achieve Quorum and Approval of All Required Proposals SAN DIEGO – April 20, 2017 – Mast Therapeutics, Inc. (NYSE MKT: MSTX) today announced that its stockholders are voting overwhelmingly in favor of the merger with Savara, with the three required proposals – the merger, the reverse split, and the name change – all exceeding 90% approval based on votes cast to date.However, a quorum for the Special Meeting of Stockholders scheduled for April 21, 2017 has yet to be obtained and the business of the meeting cannot be conducted if a quorum is not present.To achieve a quorum for the special meeting, stockholders of more than 50% of the Company’s outstanding shares as of the record date are required to vote and, as of April 19th, approximately 44% of shares had voted. In the absence of a quorum or the necessary approvals of the proposals to be voted upon, Mast expects to adjourn the special meeting without conducting any business other than the adjournment to allow for the solicitation of additional votes. If adjourned, Mast expects to reconvene the special meeting on Thursday, April 27, 2017 at 9:00 a.m., local time, at the same location, 3611Valley Centre Drive, Suite 500, San Diego, California 92130. Mast does not anticipate any change in the record date for stockholders entitled to vote at the special meeting. “We appreciate that so many of Mast’s stockholders have voted overwhelmingly in favor of the merger with Savara. However, many of our 30,000 stockholders hold relatively small positions, so it is critical for the holders with smaller positions to vote and offset the impact of those who are unreachable or not participating in the process. As is customary for companies in this situation, we will likely need to adjourn the meeting to provide stockholders who have not yet voted additional time to do so,” stated Brian M. Culley, the Company’s Chief Executive Officer. As previously announced, leading independent proxy advisory firms, Institutional Shareholder Services Inc. (ISS) and Glass, Lewis & Co., LLC (Glass Lewis) recommend that Mast stockholders vote “FOR” the merger and the related proposals. If Mast adjourns the special meeting, it will continue to solicit proxies from its stockholders of record as of March13, 2017, the record date for the meeting. Stockholders who have already voted do not need to recast their votes. Mast stockholders should note that the merger proposal (Proposal 1), the reverse stock split proposal (Proposal 2) and the name change proposal (Proposal 3) must all be approved for the merger to be completed. If any of those proposals is not approved, the merger will not go forward. Failure to vote or an abstention from voting will have the same effect as a vote “AGAINST” the merger and related proposals. All stockholders are asked to vote “FOR” all proposals now.If you previously voted against any of these proposals and would now like to change your vote, you can do so by contacting Advantage Proxy, Mast’s proxy solicitor. How to Vote If you are a Mast stockholder and you have questions or require assistance in submitting your proxy or voting your shares, please contact Mast’s proxy solicitor: ADVANTAGE PROXY, INC.
